Citation Nr: 1703345	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1996 to September 1999.

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office, located in San Juan, the Commonwealth of Puerto Rico (RO).  A June 2009 rating decision, in pertinent part, denied entitlement to service connection for lower back pain.  In a December 2014 rating decision, the RO denied a TDIU claim. 

The Board acknowledges that several other issues that are listed in a March 2016 statement of the case have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  The issues that the Board is not accepting jurisdiction at this time include entitlement to service connection for psychoses for purposes of treatment, service connection for posttraumatic stress disorder and service connection for depression.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the June 2009 rating decision on appeal, the RO also granted service connection and a 10 percent rating for coccyx fracture.  That issue is not on appeal.  The Veteran theorizes that his currently diagnosed lumbar degenerative disc disease is either proximately due to the coccyx fracture or strenuous physical activity in service.  Service treatment records show that he had treatment on two occasions in service for low back pain secondary to a march with an 80 pound rucksack.  He asserts that he has had ongoing low back pain and symptoms since this treatment in service.  

In January 2017 argument, the Veteran's representative urged that the examination record is inadequate at present.  The Board agrees.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran was afforded a VA examination for the back in June 2009 and December 2012, the June 2009 examination report fails to reflect any opinion as to the etiology of the current low back disability.  Additionally, the December 2012 report contains an opinion that fails to consider the Veteran's competent assertions that he has had ongoing low back pain and symptoms of low back pain since the initial treatment in service.  Rather, the report simply notes conclusively that there was no medical documentation following service until the Veteran was diagnosed with lumbar disc disease following a motor vehicle accident in 2003.  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In light of the representative's concerns, the Board will remand for a new opinion.  

The Veteran has recently sent the VA notice of his award of disability benefits from Social Security Administration (SSA), and requested that VA consider SSA records.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The AOJ should thus obtain the supporting medical documentation relied upon in the October 2016 SSA decision.

Finally, the Veteran asked in January 2016 that his recent VA treatment records be considered in connection with this claim, but the most recent adjudications in these two matters is prior to that date.  Updated treatment records should be obtained, and all such records considered in readjudicating the claim.

As the issue of the Veteran's entitlement to a TDIU rating is partially dependent upon VA's determination as to the Veteran's entitlement to service connection for a back disability, the Board finds that both claims are inextricably intertwined and a Board decision on the claim for entitlement to a TDIU rating at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the AOJ should readjudicate the Veteran's claim for a TDIU rating in conjunction with its readjudication of the Veteran's service connection claim for a back disability, after the remand actions directed below have been performed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the records associated with the Veteran's SSA disability claim.

2.  The AOJ should obtain updated VA treatment records.

3.  The AOJ should then return the file to the December 2012 VA examiner to obtain an addendum opinion as to the nature and etiology of all diagnosed low back conditions.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record to include the Veteran's contentions, and sound medical principles. 

The examiner should clarify all low back diagnoses present at any time during the appeal period.  As to each such diagnosis, the examiner should provide an opinion as to whether the condition at least as likely as not (50 percent probability or more) had its onset during service or was caused by an incident noted in service?  A full rationale for any opinion rendered should be provided.

For all back disabilities identified, the examiner should also provide the following opinions:

a) Is it at least as likely as not (50 percent probability or more) that any back disability is proximately due to, or the result of the service-connected coccyx fracture?

b) Is it at least as likely as not (50 percent probability or more) that any back disability was aggravated by the service-connected coccyx fracture?  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the back disability, and if so the examiner should identify the degree of increase in severity due to natural progression.

The examiner is informed that the Veteran is competent to assert that he has had pain since the incidents in service.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The examiner must provide reasons for each opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  If the opinion cannot be rendered without the aid of a new examination, the Veteran should be scheduled for a new examination.  If the December 2012 VA examiner is not available, the claim file should be forwarded to an equally qualified examiner who could provide the requested opinions.

4.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




